  Case 20-07737            Doc 32       Filed 08/28/20 Entered 08/28/20 15:34:00                      Desc Main
                                          Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                                 )
                                                                           Case No. 20-07737
                                                                       )
Kevin Redmond                                                          )
                                                                           Chapter 13
                                                                       )
                                                                       )
                                                                           Judge Jacqueline P. Cox
                           Debtor(s)                                   )
                                                                       )
                                                                           Hearing:       9/28/2020 at 9:00 a.m.
                                                                       )

                               NOTICE OF OBJECTION TO CLAIM 05

TO:      All Persons/Entities Indicated on the Attached Service List

       PLEASE TAKE NOTICE that on 9/28/2020 at 9:00 a.m., I will appear before the
Honorable Judge Jacqueline P. Cox, or any judge sitting in that judge’s place, and present the
motion of Debtor to Dismiss, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Dated: 8/28/2020                                           Kevin Redmond

                                                           /s/ Michael N. Oreluk
                                                           By: Michael N. Oreluk
Michael N. Oreluk
ERWIN LAW, LLC
4043 N. Ravenswood
Suite 208
Chicago, IL 60613
(773) 525-0153

                                           CERTIFICATE OF SERVICE
         I hereby certify under penalty of perjury that on 8/28/2020 I mailed a copy of this notice, along with the
attached motion and order, to all persons/entities listed on the attached service list by depositing same in a U.S. Post
Office Box located in New Orleans, Louisiana, postage prepaid, except that service was provided to the Chapter 13
Trustee and the United States Trustee through electronic notice via the Clerk of the Bankruptcy Court’s ECF system.

                                                                                                 /s/ Michael N. Oreluk
 Case 20-07737    Doc 32   Filed 08/28/20 Entered 08/28/20 15:34:00   Desc Main
                             Document     Page 2 of 4



                                    SERVICE LIST

VIA US MAIL
Webcollex LLC D/B/A CKS Financial
PO Box 2856
Chesapeake, VA 23327−2332
     Case 20-07737     Doc 32       Filed 08/28/20 Entered 08/28/20 15:34:00           Desc Main
                                      Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                       ) Case No. 20-07737
                                                             )
Kevin Redmond                                                ) Chapter 13
                                                             )
                                                             ) Judge Jacqueline P. Cox
                        Debtor(s)                            )

                                    OBJECTION TO CLAIM 05

         NOW COMES Debtor, by and through Debtor’s counsel Michael N. Oreluk, and for

Debtor’s Objection to Claim 06, states as follows:

1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This matter is a

core proceeding within the meaning of 28 U.S.C. §157(b)(2). Venue is proper in this Court

pursuant to 28 U.S.C. §1409(a).

2.       The petition was filed on March 18, 2020.

3.       Webcollex LLC D/B/A CKS Financial filed a Proof of Claim as Claim No. 05

(hereinafter the “Claim”). Said Claim is attached hereto as Exhibit A.

4.       The Claim is based upon credit card debt.

5.       The Claim is based upon a debt that was charged off on November 5, 2012.

6.       The Claim is based upon a debt for which the last payment was made on November 28,

2012.

7.       The Claim is barred by the five year Illinois Statute of Limitations for credit debt, as both

the last use of the credit card and the last payment was over five years ago.
  Case 20-07737      Doc 32     Filed 08/28/20 Entered 08/28/20 15:34:00           Desc Main
                                  Document     Page 4 of 4



WHEREFORE, Debtor respectfully requests that this Court sustains Debtor’s Objection to Claim

05 and enters the attached proposed order, and for such other and further relief this Court deems

fair and just.

                                                Respectfully submitted,
Dated: 8/28/2020                                Kevin Redmond

                                                /s/ Michael N. Oreluk
                                                By: Michael N. Oreluk
Michael N. Oreluk
ERWIN LAW, LLC
4043 N. Ravenswood
Suite 208
Chicago, IL 60613
T: (773) 525-0153
F: (773) 525-0154
moreluk@erwinlawfirm.com
